Name: Council Regulation (EC, Euratom, ECSC) No 2357/95 of 5 October 1995 adjusting the weightings applicable in Greece and Italy (except Varese) to the remuneration and pensions of officials and other servants of the European Communities
 Type: Regulation
 Subject Matter: Europe;  EU institutions and European civil service;  social protection;  personnel management and staff remuneration
 Date Published: nan

 No L 241 /4 fENl Official Journal of the European Communities 10 . 10 . 95 COUNCIL REGULATION (EC, EURATOM, ECSC) No 2357/95 of 5 October 1995 adjusting the weightings applicable in Greece and Italy (except Varese) to the remuneration and pensions of officials and other servants of the European Communities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (ECSC, EC, Euratom) No 3161 /94 (2), and in particular Articles 63 , 64, 65, 65a and 82 of the Staff Regulations, Annex XI to the Staff Regulations and the first paragraph of Article 20 and Article 64 of the condi ­ tions of employment, Having regard to the proposal from the Commission, Whereas in the second half of 1994 the cost of living increased substantially in Greece and Italy, Member States where officials and other servants of the European Communities are employed ; whereas, therefore, the weightings applicable to the remuneration and pensions of these officials and other servants pursuant to Regula ­ tion (ECSC, EC, Euratom) No 3161 /94 should be adjusted with effect from 1 January 1995, HAS ADOPTED THIS REGULATION : Article 1 1 . With effect from 1 January 1995, the weighting applicable to the remuneration of officials and other servants employed in the countries referred to below shall be as follows : Greece : 82,8 Italy (except Varese) : 96,6 . 2 . The weightings applicable to pensions shall be determined in accordance with Article 82 (1 ) of the Staff Regulations . Articles 3 to 10 of Regulation (ECSC, EEC, Euratom) No 2175/88 (3) shall continue to apply. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 5 October 1995. For the Council The President C. ALBERDI ALONSO (') OJ No L 56, 4. 3 . 1968, p. 1 . (2) OJ No L 335, 23. 12 . 1994, p. 1 . (3) OJ No L 191 , 22. 7. 1988, p. 1 .